Citation Nr: 0529397	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a September 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claim to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

This case was previously before the Board.  In August 2003, 
the Board remanded the issue for further development.  The 
file has been returned to the Board for further action.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  The RO's April 1980 decision denying the veteran's March 
1980 claim of entitlement to service connection for a left 
knee disability is final.  

3.  Evidence received since the RO's April 1980 final 
decision is not new and material to the claim of entitlement 
to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The RO's April 1980 decision is final.  38 U.S.C.A. §§ 
511(a), 7103, 7105 (West 2002).  

2.  New and material evidence has not been presented to 
reopen the previously denied claim of entitlement to service 
connection for a left knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159, because an initial AOJ adjudication already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In May 2000, VA received the veteran's request to reopen his 
claim of entitlement to service connection for a left knee 
disability.  By correspondence, dated in June 2000, the RO 
explained to the veteran that the April 1980 decision was 
final and that he needed to submit evidence of new and 
material evidence to reopen the claim of entitlement to 
service connection for a left knee disability.  

In September 2000, the RO denied the veteran's claim, and 
concluded that the veteran did not submit new and material 
evidence to reopen the claim of entitlement to service 
connection for a left knee disability.  Upon receiving notice 
of the RO's denial, the veteran submitted a timely Notice of 
Disagreement.  The RO issued a Statement of the Case, dated 
in October 2001, and received in November 2001.  The veteran 
perfected the appeal before the Board in December 2001.  

In December 2003, August 2004, and December 2004, the RO 
informed the veteran of the requirements of VCAA.  He was 
advised of the extensive search for treatment records; the 
evidence necessary to support the claim; the information VA 
already received; the information VA was responsible for 
obtaining; and the information that the veteran was 
encouraged to submit in support of the claim.  

There is no indication that the veteran or his representative 
have identified any existing and pertinent evidence that has 
not been obtained and the record does not otherwise indicate 
such.  Accordingly, the Board will proceed with the merits of 
the claim of entitlement to service connection for the left 
knee disability.  

Factual Background

The veteran served on active duty from May 1966 to March 
1968.  

Service medical records, including the induction and 
separation physical examinations are silent for complaints or 
finding concerning the left knee. 

In the veteran's March 1980 application for entitlement to 
service connection for a left knee disorder, he maintained 
that he injured the left kneecap and suffered a laceration to 
the knee as a result of falling between two trailers.  

In an April 1980 rating action, the RO determined that the 
veteran was not entitled to service connection for a left 
knee disability, and denied the claim because the available 
records did not show that the veteran incurred an injury to 
the left knee in service.  The veteran was notified of the 
RO's decision in an April 1980 letter.  He failed to submit a 
timely Notice of Disagreement.  Accordingly, the RO's April 
1980 decision became final.  

In May 2000, the veteran filed a claim to reopen the claim of 
entitlement to service connection for a left knee disability.  
By correspondence, dated in June 2000, the RO informed the 
veteran that he had on year from the date of the April 1980 
letter to appeal the RO's unfavorable decision.  The 
correspondence further explained that the veteran needed to 
submit new and material evidence showing that his disability 
was incurred in, or aggravated by service.  

In September 2000, the RO determined that the veteran did not 
submit new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a left knee 
disability.  

In connection with the veteran's timely Notice of 
Disagreement with the September 2000 decision, the veteran 
maintained that he was treated at the Can Tho Army Airfield 
Dispensary where he received a tetanus shot in August 1967.  
He also reported that he received treatment at Castle Point 
VA Medical Center (VAMC) in the 1970s.  

In March 2001, the RO began extensive development and a 
series of searches for the records identified by the veteran.  
The RO contacted the veteran in March 2001 and explained to 
him that he needed to identify any additional treatment he 
received for the left knee disability.  

Thereafter, the veteran submitted his Immunization 
Certificate from the Department of Defense reflecting that he 
received a tetanus shot in June and July 1966 and again in 
August1967. He also submitted an Internet printout of an 
enameled Can Tho Dispensary insignia pin as well as email 
correspondence, which made reference to the history of the 
Dispensary pin.  

In April 2001, the RO received a negative response to the 
inquiry as to whether treatment records from 1970 to 1980 
from the Castle Point VAMC existed.  

In August 2003, the Board remanded the issue of whether the 
veteran submitted new and material evidence to reopen the 
previously disallowed claim for further development.  The RO 
was instructed to obtain treatment records, as identified by 
the veteran, as well as any other treatment records, 
regardless of the date, from VA facilities identified by the 
veteran.  

VA treatment records dated from February 1998 to August 2004, 
received in September 2004, showed complaints of bilateral 
knee pain; however, the records do not show any treatment of 
the left knee.  Additional VA treatment records dated in 
October 2004 to February 2005 were completely negative for 
treatment for, or complaints of, a knee injury.  

In December 2004, the veteran was notified that the attempts 
to obtain the identified records from Can Tho Army Airfield 
Dispensary were unsuccessful.  The veteran was invited to 
submit any additional evidence to support his contention that 
he injured the left knee in service.  To date, the veteran 
had not submitted any evidence showing that he sustained a 
left knee injury in service, or that he currently suffers 
from a left knee disability.  

Law and Regulations

While regulations implementing the VCAA contain an amended 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim, these changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.  
Therefore, the claim to reopen will be considered under the 
old regulations, as outlined below.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 511(a), 7103, 7105 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  


A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

In April 1980, the RO denied the claim of entitlement to 
service connection for a left knee disability.  The April 
1980 decision is final.  38 U.S.C.A. §§ 511(a), 7103, 7105 
(West 2002).  

In May 2000, the veteran sought to reopen the claim of 
entitlement to service connection for a left knee disability.  
The evidence added to the record subsequent to the RO's April 
1980 decision consist of VA treatment records from the Castle 
Point VAMC, lay statements, email communications, and an 
internet print-out.  

The evidence received after the RO's April 1980 final 
decision is new, to the extent that it had not been 
previously reviewed by VA.  However, the newly submitted 
evidence is not material since it does not show that the 
veteran received treatment for a left knee injury or a 
diagnosis of a knee disability of any kind in service, nor 
does it establish a nexus between any presently claimed 
disability of the left knee and military service.  
Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for a left 
knee disability, therefore the Board will not reopen the 
claim for review on the merits.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been presented to reopen 
the previously denied claim of entitlement to service 
connection for a left knee disability.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


